internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-128409-02 date date dear asked that i respond to your letter of date concerning sec_121 of the internal_revenue_code which relates to the exclusion_of_gain from the sale of a principal_residence in your letter you raised an issue about the application of that section to a sale of a principal_residence after the death of a spouse the local irs office advised you that the maximum exclusion is dollar_figure rather than dollar_figure if the sale does not occur in the year of the death of a spouse you recommend a rule that would allow the surviving_spouse at least tax years to complete a sale of a principal_residence and still be eligible for a maximum dollar_figure exclusion subject_to certain limitations sec_121 provides an exclusion_of_gain from the sale of a taxpayer’s principal_residence if the taxpayer meets certain ownership and use requirements in general the maximum amount of the exclusion is limited to dollar_figure sec_121 provides however that the maximum amount of the exclusion is dollar_figure in the case of certain joint returns for the taxable_year of the sale of the property sec_6013 allows a surviving_spouse to file a joint_return in certain circumstances for the taxable_year of the death of a spouse as the dollar_figure limitation only applies in the case of certain joint returns the dollar_figure exclusion would not apply for a taxable_year in which the taxpayer may not file a joint_return we recognize that the application of the present law may have harsh results in certain circumstances however the rule that you recommend would require a legislative change by congress i am forwarding a copy of your letter and this letter to so that she can consider your recommendation when making recommendations for legislative changes thank you for your time and interest in writing sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
